      Case 5:19-cv-03158-SAC Document 11 Filed 05/06/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


CARLTON SOLTON, JR.,

                                Plaintiff,

             v.                                       CASE NO. 19-3158-SAC

ALISA HURDE, et al.,


                                Defendants.


                            MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff commenced this action while in pretrial detention at the

Saline County Jail. He proceeds pro se and in forma pauperis.

                                  Background

       This matter is before the court on plaintiff’s amended complaint.

       Plaintiff sues Sergeant Tina Miller, Deputy Komarek, and Deputy

Leazer. He claims that on July 31, 2019, he suffered great bodily harm

due    to   negligence   and   thereafter    was   denied   adequate   medical
attention.

        Although the amended complaint does not explain the underlying

facts, the court takes note that the original complaint states that

on that day, plaintiff was in transit from court proceedings to the

Saline County Jail. Defendant Komarek, who was driving the transport

van, braked to avoid an overhead door at the jail sally port, causing

plaintiff to fall from his seat.

       The amended complaint states that plaintiff suffered unspecified
“great bodily harm” as a result. Plaintiff complains that he should

have been given an initial screening after the incident. He states
   Case 5:19-cv-03158-SAC Document 11 Filed 05/06/21 Page 2 of 4




that after he filed a grievance and complained, he was seen by medical

staff. He complains of unnecessary delay in providing medical care.

                                        Analysis

       Considering both the original and amended complaints, it first

appears that plaintiff alleges negligence by the transport officer,

who slammed on the brakes to avoid hitting a sally port door and caused

plaintiff to fall from his seat in the transport van. However, claims

under § 1983 may not be predicated on mere negligence. See Daniels

v. Williams, 474 U.S. 327, 330 (1986)(holding that inmate who slipped

on a pillow negligently left on a stairway by sheriff's deputy failed

to allege a constitutional violation); Medina v. City and County of

Denver, 960 F.2d 1493, 1500 (10th Cir. 1992) (“negligence and gross

negligence do not give rise to section 1983 liability”). See also

Farmer    v.   Brennan, 511        U.S.    825,   835       (1994)(“Eighth       Amendment

liability      requires     more    than     ordinary        lack    of   due    care   for

the prisoner's interests or safety.”) (quotation omitted).

       Plaintiff next claims that he was denied adequate medical care

after this incident.
        “The                            Fourteenth                               Amendment

prohibits deliberate indifference to                    a      pretrial         detainee's

serious medical needs.” Strain v. Regalado, 977 F.3d 984, 987 (10th

Cir.     2020).      In   order    to     state   a     claim       for   a   failure    to

provide medical care, plaintiff's allegations must satisfy “both an

objective      and    a   subjective       component”        with     respect     to    each

defendant. Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005).

       Under the objective portion of the analysis, a medical need is
serious if it is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person
   Case 5:19-cv-03158-SAC Document 11 Filed 05/06/21 Page 3 of 4




would easily recognize the necessity for a doctor’s attention.” Ramos

v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)(internal quotation marks

and citations omitted).

       Under the subjective component, “the prisoner must show that the

defendants knew he faced a substantial risk of harm and disregarded

that   risk,   by   failing   to   take   reasonable   measures    to   abate

it.” Callahan v. Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006)(citation

and quotation marks omitted). “‘[A]n inadvertent failure to provide

adequate medical care’ does not give rise to an Eighth Amendment

violation.” Id. (quoting Estelle v. Gamble, 429 U.S. 97, 105–06

(1976).

       In the original complaint, plaintiff acknowledges that he did

not seek medical care immediately after the accident. (Doc. 1, p. 7,

“There [were] no visible injuries sustained [during] this incident,

so I didn’t request medical.”)

       The original complaint also reflects that plaintiff filed a

grievance three days later, on August 2, 2019, in which he sought

medical attention for back pain. In response, defendant Leazer advised
him to fill out a sick call slip. Plaintiff argued that he did not

believe he should be required to seek attention through the sick call

procedure. It appears that he was able to see nurses at the jail for

medical advice (Doc. 1, p. 8).

       These facts, liberally construed, do not suggest that plaintiff

has been subjected to deliberate indifference. First, plaintiff did

not request medical attention in the immediate aftermath of the

accident, and it does not appear that there was any objective sign
of injury at that point. Next, although he did not agree with the method

provided to seek medical attention later, it is clear that he was
   Case 5:19-cv-03158-SAC Document 11 Filed 05/06/21 Page 4 of 4




advised how to request medical care. These circumstances do not

suggest that the defendants acted with deliberate indifference to

plaintiff’s condition.

     Finally, although plaintiff disagrees with the effectiveness of

the medical advice he received, it is settled that “a prisoner who

merely disagrees with a diagnosis or a prescribed course of treatment

does not state a constitutional violation, absent evidence the prison

official knew about and disregarded a substantial risk of harm to

the prisoner's health or safety.” Self v. Crum, 439 F.3d 1227, 1231

(10th Cir. 2006) (brackets, citation, and internal quotation marks

omitted). See also Estelle, 429 U.S. at 106, (“Medical malpractice

does not become a constitutional violation merely because the victim

is a prisoner.”).

     For these reasons, the court concludes that plaintiff has failed

to state a claim for relief based upon the accident in the transport

van or the subsequent response to his request for medical attention.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.
    IT IS SO ORDERED.

    DATED:   This 6th day of May, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
